Citation Nr: 1324888	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including post traumatic stress disorder (PTSD).  

2.   Entitlement to an increased rating in excess of 20 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1988 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August 2009 and May 2010 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a video conference board hearing was held before the undersigned.  A transcript of the hearing is of record.  

Although it appears that the RO reopened the veteran's claim for service connection for a psychiatric disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The  issue of entitlement to an increased rating for multiple lipomas has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.   Service connection for PTSD was denied by the RO in an August 2005 rating decision.  The Veteran was notified of that decision and of his appellate rights, but did not file a timely appeal.  

2.   Since the August 2005 decision denying service connection for PTSD, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.   Throughout the appeal, the Veteran's right ankle disability is primarily manifested by pain, limitation of plantar flexion to 20 degrees, and limitation of dorsiflexion to 15 degrees; ankylosis is not demonstrated.  


CONCLUSIONS OF LAW

1.   The additional evidence received subsequent to the May 2005 decision of the RO that denied service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.   The criteria for an increased rating in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 4271 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim to reopen a previously finally denied claim, VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the notice requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June 2009, September 2009, and March 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The June and September 2009 letters provided notice regarding new and material evidence and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service medical records and pertinent post-service treatment records have been obtained.  The Veteran was afforded VA medical examinations in connection with his claims, most recently in January 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (Board may presume competence of VA examiner and the adequacy of opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2012).  Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge.  Personal knowledge is that which comes to the witness through the use of the senses.  Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  However, that does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 38 U.S.C.A. § 1154(a) (West 2002).



New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a) (2012).

Service connection for PTSD was previously denied by the RO in an August 2005 rating decision.  The Veteran did not appeal that decision.  Therefore, it must first be determined whether or not new and material evidence has been received such that the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, VA should not limit consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence submitted to reopen a claim is presumed credible for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence of record at the time of the August 2005 denial of service connection for PTSD included the service medical records that showed no complaint or manifestation of any psychiatric disability while the Veteran was on active duty.  The only psychiatric evaluation of record was to evaluate the Veteran for possible alcohol abuse.  That evaluation, dated in July 1992, showed that there was no diagnosis of any psychiatric disability.  In addition, reports of VA outpatient treatment, dated in 2001, showed possible PTSD or the need to rule out PTSD as a diagnosis were of record.  There was no medical evidence of a confirmed diagnosis of PTSD in the record.  

The Veteran's application to reopen the claim for service connection for a psychiatric disability, including PTSD, was received by VA in May 2009.  Evidence received subsequent to the August 2005 RO denial of service connection for PTSD includes additional outpatient treatment records showing a confirmed diagnosis of PTSD and a report of an October 2009 VA compensation examination showing a diagnosis of PTSD as a result of childhood trauma.  In addition, the Veteran offered testimony regarding events that occurred in service and the symptoms that he experienced both in service and after.  Furthermore, the regulations regarding stressor requirements for a confirmed diagnosis of PTSD were amended, effective in July 2010.  

Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  Moreover, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board finds the multiple VA diagnoses of PTSD constitute new and material evidence such that the claim must be reopened.  To this extent, the appeal is allowed.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012); 38 U.S.C.A. § 1155 (West 2002).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function is expected.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of a right ankle sprain was granted by the RO in a March 1993 rating decision.  A 0 percent initial disability rating was assigned under the provisions of Code 5271.  In February 2010, the Veteran requested that the rating of his right ankle disability be increased.  An April 2010 rating decision increased the rating to 20 percent.  A May 2010 rating decision continued the 20 percent rating, which was appealed by the Veteran.  A September 2012 rating decision dated awarded a temporary total rating for the right ankle disability based on surgical or other treatment necessitating convalescence, effective on August 21, 2012.  38 C.F.R. § 4.30 (2012).  Following convalescence, effective on November 1, 2012, the rating was returned to 20 percent.  The Veteran has continued the appeal as to the 20 percent rating prior and subsequent to the temporary total rating.  

At a March 2010 VA examination of the Veteran's right ankle, the Veteran stated that his right ankle disability had worsened.  He stated that he had recurrent sprains of the right ankle several times per year since service.  That had worsened over the past five years and had worsened greatly over the previous 12 months.  MRI and X-ray studies performed in 2009 showed degenerative changes of the right ankle.  An orthotic had been made and he had been given a right ankle brace that helped.  On examination, the Veteran stated that he had daily right ankle pain on the lateral aspect of the ankle that he rated as 4+/10.  That went to 10/10 with prolonged activities that were described as prolonged walking on smooth hard surface for over one block, standing in the same spot over 5 to 10 minutes, or going up and down stairs.  Occupationally, the Veteran stated that he had been a truck driver, but had not been driving since March 2009 due to a right shoulder injury.  The Veteran was noted to have tenderness on the lateral inferior malleolar region on palpation.  1+ effusion was noted, but no edema, redness, heat, inflammation, abnormal movements or instability.  Range of motion of the right ankle was plantar flexion from 0 to 35 degrees, with pain starting at 25 degrees; and dorsiflexion from 0 to 15 degrees, with pain starting at 10 degrees.  Eversion and inversion were slightly decreased in comparison to the contralateral left ankle.  There was some crepitus noted on range of motion of the right ankle.  Passive range of motion was equal to active and strength was normal.  On repetitive motion of the ankle, there were no additional functional limitations of the right ankle such as additional loss of range of motion, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The diagnosis was chronic right ankle sprain associated with degenerative joint disease.  

At a March 2012 VA examination, the diagnosis was chronic right ankle strain with degenerative joint disease.  At that time, the Veteran complained of pain that he rated as 8 to 10 on a scale of 10.  That was alleviated by elevation and aggravated by walking and standing.  Examination showed no tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity.  Range of motion was described as normal at 0 to 45 degrees plantar flexion and 0 to 20 degrees dorsiflexion.  There was no objective evidence of pain or painful motion, no loss of strength and no additional limitation after repetitive motion.  There was no ankylosis of the ankle joint and no instability.  

VA treatment records show that in August 2012 the Veteran underwent an arthroscopic debridement of the right ankle for removal of loose bodies.  Records show that his postoperative course was not remarkable.  

At a January 2012 VA examination, the diagnosis was chronic right ankle sprain with degenerative joint disease, status post right ankle arthroscopy with lateral ligament reconstruction and syndesmosis repair.  Current symptoms included a report of pain at a level of 6/10 all of the time.  Getting out of a chair once would increase the level of right ankle pain.  The pain was most severe on the medial side when pressure was applied down on the right foot.  Activities, such as raking leaves and driving a car, provoked an increase in right ankle pain.  The Veteran used the medication Tramadol, with fair to poor response.  He used a cane for ambulation most of the time, but also used crutches on occasion.  He reported that he still fell occasionally due to the right ankle disability, but there was no gait abnormality.  The right ankle disability had no effect on employment as he no longer worked due to a right shoulder disorder and hyperglycemia.  He reported no flare-ups.  Range of motion was plantar flexion to 20 degrees, with pain at 20 degrees; dorsiflexion at 15 degrees, with pain at 15 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The Veteran described additional functional loss or impairment such as less movement than normal, pain on movement, and interference with sitting.  There was pain on palpitation of the right ankle.  Strength was normal at 5/5.  There was no joint laxity and no ankylosis.  He used an ankle brace occasionally, crutches occasionally, and a cane regularly.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

While some improvement of the right ankle was noted on examination by VA in March 2012, the Veteran's right ankle disability has been predominantly manifested during the pendency of this appeal by pain, limitation of plantar flexion to 20 degrees, and limitation of dorsiflexion to 15 degrees.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2012).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination reports in the record do not demonstrate any visual behavior of additional functional impairment as a result of use of the ankle.  The evidence does not show functional loss beyond those limitation of motion recorded, with painful motion, by the examiners.

For a rating in excess of the current 20 percent rating, ankylosis if the ankle joint needs to be demonstrated.  By definition, ankylosis contemplates a total absence of joint mobility.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The examination reports indicate that there is no ankylosis of the Veteran's right ankle.  Therefore, a schedular rating in excess of the currently assigned 20 percent is not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet App 111 (2008).


In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right ankle limitation of motion directly corresponds to the schedular criteria for the 20 percent rating, which also incorporates various orthopedic factors that limit motion or function of the ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The right ankle impairment that was noted on the examination reports and medical evidence is specifically contemplated in the schedular rating criteria.  Therefore, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right ankle disabilities, and no referral for consideration of an extraschedular rating is required.  

Finally, while the Veteran is not employed, a total rating based on individual unemployability (TDIU) was denied by an unappealed September 2011 rating decision.  The Veteran did not appeal that decision and has not thereafter attributed the unemployment to the ankle disability.  The evidence of record attributes that unemployability to a shoulder disability.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for a right ankle disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material having been submitted, the claim of service connection for a psychiatric disability, including PTSD, is reopened.  

A rating in excess of 20 percent for a right ankle disability is denied.


REMAND

Having decided that the claim for service connection for a psychiatric disability is reopened, it must now be considered on all the evidence of record.  The Board finds that may not be accomplished without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  While the Veteran was afforded a VA examination to ascertain if his diagnosed PTSD was related to service, the examiner did not consider the revised regulations that took effect in July 2010.  Since that change in law occurred while appeal was pending, the version of the law that is more favorable to the claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Moreover, the Veteran's contentions regarding continuous symptoms during service and thereafter must be considered.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any psychiatric disability, including PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner should provide complete rationale for all conclusions reached.  The examiner must provide the following:

(a)  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV.

(b)  The examiner should render an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability is related to service.

(c)  If the diagnosis of PTSD is deemed appropriate, the examiner should specify the stressor found to be established by the record that is sufficient to produce the PTSD, and whether there is a link between the current symptomatology and one or more of the in-service stressors.  

(d)  The examiner should state whether a diagnosis of PTSD due to fear of a hostile military or terrorist activity is warranted.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2012).

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


